In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Queens County (Rosengarten, J.), dated August 15, 2005, as denied that branch of its motion which was for summary judgment dismissing the causes of action based upon common-law negligence.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the defendant failed to establish its prima facie entitlement to judgment as a matter of law (see CPLR 3212; Winegrad v New York Univ. Med Ctr., 64 NY2d 851 [1985]). Goldstein, J.P., Rivera, Spolzino and Skelos, JJ., concur.